Citation Nr: 1525804	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium, claimed as due to VA treatment of a decubitus ulcer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Veteran was afforded a hearing at the RO before the undersigned.  A transcript of that hearing is associated with the file.

The Board remanded the Veteran's claim in February 2011 and September 2014 for additional development of the evidence.

The record before the Board consists solely of electronic files known as the Veterans Benefits Management System and Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for additional development before the issue of entitlement to compensation under 38 U.S.C.A. § 1151 can be adjudicated.  Specifically, an addendum opinion is necessary, for the reasons discussed below.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In written statements of record as well as during his June 2013 Board hearing, the Veteran has alleged that the VA carelessly dressed his wounds while receiving treatment for a decubitus ulcer that resulted in the incurrence or aggravation of osteomyelitis of the left ischium.  In the alternative, the Veteran's representative has argued that VA did not receive informed consent from the Veteran for treatment that caused or aggravated osteomyelitis.

In a September 2014 Board remand, the agency of original jurisdiction (AOJ) was directed to obtain a VA addendum opinion that addressed whether the Veteran's osteomyelitis pre-existed the March 2005 VA treatment, and, if so, whether osteomyelitis was aggravated by VA medical treatment or the failure to diagnose and treat the disorder in a timely manner.  The Board directed the AOJ to obtain an opinion that addressed whether it was at least as likely as not that pre-existing osteomyelitis was aggravated by any VA hospital action and whether the proximate cause of the aggravation was fault on the part of VA that addressed the Veteran's allegations that VA failed to use proper clean techniques when dressing and treating his wounds.  

In an October 2014 VA addendum opinion, the examiner opined that osteomyelitis was not aggravated by any action, or lack thereof, by VA because no medical records were found to suggest that his osteomyelitis was aggravated by a failure to detect, diagnose, or treat osteomyelitis in a timely fashion.  The examiner noted that the Veteran was a smoker and cited treatise information indicating that smoking delayed healing, smokers were more susceptible to bacterial infections, and that skin wounds healed slower in individuals that smoked.  He concluded that there was no evidence of any delay in diagnosis, treatment, or actions by VA that would have caused or aggravated osteomyelitis because the Veteran's long-term smoking likely reduced his ability to fight the infection which led to the development of osteomyelitis and delayed the healing of the infections.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the October 2014 VA examiner failed to provide an adequately supported rationale for the opinion that the Veteran's osteomyelitis was not aggravated by any action due to VA hospital care and that the proximate cause of the aggravation was not carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA because it failed to consider competent lay statements by the Veteran and his spouse.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA examiner failed to comment on the Veteran's June 2013 Board testimony and lay statements that VA nurses failed to adhere to proper sterile or clean technique when dressing and cleaning his wounds resulting from treatment for a decubitus ulcer.  Further the examiner failed to address the Veteran's wife's testimony that she had medical training and observed the VA nurses changing the Veteran's bandages without changing gloves and allowed the bandages to contaminate his wound with diarrhea, which was not in accordance with standard clean technique.  Additionally, the VA examiner did not address the Veteran and his wife's testimony that their complaints relating to his care at the Tampa VA Medical Center were addressed by VA medical staff, who reported that the nurses would be retrained in proper wound dressing.  In order to substantially comply with a September 2014 Board remand, an additional VA opinion must clarify whether osteomyelitis was aggravated by any action due to VA hospital care and whether the proximate cause of the aggravation was carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA with sufficient supporting rationale consistent with all evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2014).  The Veteran's most recent VA records available for the Board's review are dated in June 2014.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA medical records from June 2014 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2. Once the record is developed to the extent possible, the claims file should be returned to the examiner who prepared the October 2014 VA opinion and request that he prepare an addendum to clarify whether the Veteran has a disability as a result of March 2005 VA treatment.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, July 2013 Board hearing transcript, and his lay assertions.

Based on the review of the Veteran's pertinent history, the examiner should provide an opinion as to whether the Veteran's osteomyelitis was aggravated by VA treatment.

If so, the examiner is directed to determine whether the additional osteomyelitis was proximately caused by:

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in March 2005; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; 

OR 

(2) an event not reasonably foreseeable?

The examiner should acknowledge and reconcile the findings in the VA treatment records, August 2012 and October 2014 VA opinions, as well as the Veteran's and the Veteran's wife's assertions from a July 2013 hearing transcript regarding the care he received in beginning in March 2005 at the Tampa VA Medical Center.

The rationale for all opinions expressed must also be provided.  If a required opinion cannot be provided, the examiner should explain why.  If the examiner determines that the opinions cannot be provided without another examination of the Veteran, this should be arranged.

3. Thereafter, the RO or the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Once the above- requested development has been completed, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




